DETAILED ACTION
Advisory Action
The proposed amendment filed on February 4, 2022 has been fully considered and entered. Note that the objections in claims 26, 36, 37, and 85-87 have been withdrawn and the rejections under 35 U.S.C 112 (a), 102 (b) and 102 (e) have been maintained in view of the amendment. 
Response to Arguments	
(1)	In page 6, first paragraph bridging to page 8, third paragraph of applicant’s remarks, applicant argues that “[A]pplicant respectfully submits that the Application as originally filed provides written description support for ZFNs that can cleave a candidate nuclease target site comprising a partially randomized left-half site, a partially randomized right-half site, and/or a partially randomized spacer sequence in a nucleic acid molecule, as recited in the claims. Claim 33 is directed to a library of nucleic acid molecules useful in the identification of off-target sites of site-specific nucleases using an in vitro selection method. As explained in the Application, at paragraph [00105]: Using partially randomized nuclease target sites in the library is useful to increase the concentration of library members comprising target sites that are closely related to the consensus site, for example, that differ from the consensus sites in only one, only two, only three, only four, or only five residues. The rationale behind this is that a given nuclease, for example a given ZEN, is likely to cut its intended target site and any closely related target sites, but unlikely to cut a target sites that is vastly different from or completely unrelated to the intended target site. Accordingly, using a library comprising partially randomized target sites can be more efficient than using libraries comprising fully randomized target sites without compromising the sensitivity in detecting any off target cleavage events for any given nuclease. id. at paragraphs [00120], [00124]-[00127], [00131], and [00141] (‘Libraries with Na, Ns, Ne, and N7 spacer sequences between partially randomized half-sites were pooled in equimolar concentrations for both CCR5-224 and VF2468.’); see also paragraphs [002 1]-[0023] and [0079], and Figs. 5-7B. In particular, the Application describes that a subset of members of a nucleic acid library containing the recited partially randomized half-sites and spacer sequences was cleaved by each enzyme evaluated. Id. at paragraph [00124]; Figs. 8A-8B, 9A-9B. These enzymes are active heterodimeric ZFNs designed to target the human CCR5 gene and VEGF-A promoter, referred to in the Application as ‘CCR5-224’ and ‘VF2468’ ZEFNs, respectively—but were shown to have cleavage activity at non-target sites in nucleic acid molecules containing randomized half-site and spacer sequences. Id. at paragraph [00118] and [00124]-[00126]. In fact, ‘some of these sequences were cleaved in vitro more efficiently than the [genomic] target.’ Id. at paragraph [00124]. Consistent with the above-described advantages of the claimed library, dozens of ZFN cleavage sites in the these nucleic acid molecules were identified following an in vitro selection method. Id. at paragraphs [00120]-[00122], [00130], and [00144]-[00145]; Fig. 1. Furthermore, the Application provides written description support for TALENs that can cleave a candidate nuclease target site comprising a partially randomized left-half site, a partially randomized right-half site, and/or a partially randomized spacer sequence in a nucleic acid molecule. Example 2 of the Application describes an in vitro selection method in which the Id. at paragraph [00165]; Figs. 19-49. The Application describes cleavage by TAL nucleases of members of a nucleic acid library containing the recited partially randomized half-sites and spacer sequences. Id. at paragraphs [00166]-[00167] and [00175]. With respect to dependent claims 36, 37, and 87, the sequences of the candidate cleavage sites of the nucleic acid molecules described in Example 1 differ from those of the canonical cleavage sites of the CCR5 or VEGF-A targets by 21% on average, distributed binomially. Id. at paragraph [00120]. As such, Example 1 provides sufficient written description support for the nucleic acid molecules recited in claims 36, 37, and 87”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although the specification describes that two specific ZFNs, CCR5-224 and VF2468, which target the endogenous human CCR5 and VEGF-A genes respectively, can cleave a specific site, 5’ backbone-PvuI site-NNNNNN-partially randomized half-site-N4-7-partially randomized half site-N-backbone 3’ (see abstract and paragraph [0142] of US 2020/0010818 A1, which is US publication of this instant case), since the specification does not describe how many nucleotides in each of the left half site and the right half site are randomized nucleotides, and that CCR5-224 and VF2468 can still cleave above specific site when the spacer sequence in the above specific site is larger than 8 or/and when each of the left half site and the right half site contains any percentage of randomized nucleotides such as 95% of randomized nucleotides, the specification does not describe that any kind of Zinc Finger Nuclease (ZFN) can cleave candidate nuclease target sites comprising a partially randomized left-half site, a partially randomized right-half site, and/or a partially randomized spacer sequence in a nucleic acid or that a cleavage site of any kind of Zinc Finger Nuclease (ZFN) in a nucleic acid can comprise a 
(2)	In page 8, fourth paragraph bridging to page 10, first paragraph of applicant’s remarks, applicant argues that “[A]pplicant submits that Kim does not teach a library of synthetic nucleic acid molecules comprising a plurality of nucleic acid molecules each containing a concatemer containing at least two copies of a candidate nuclease target site comprising an LSR structure and a constant insert linked in a series, at least because Kim does not teach a concatemer containing at least two copies of an [LSR-constant insert] sequence linked in a series. The Application defines a ‘concatemer’ as ‘a nucleic acid molecule that contains multiple copies of the same DNA sequences linked in a series.’ (Application at paragraph [0067].) The Application states that a concatemer comprising ten copies of a specific sequence of nucleotides, e.g., [XYZ]10, ‘comprises ten copies of the same specific sequence linked to each other in series.’ (Id.) As another example, a concatemer of 300 copies of a nucleic acid sequence comprising a nuclease target site and a constant insert sequence would be [(target site)-(constant insert sequence)]300. (d.) As such, a ‘concatemer comprising at least two copies the LSR structure and the constant insert sequence linked in a series,’ as claimed, refers to at least two copies of the See id. at paragraphs [0067], [0096]-[0098], [00102], and [00146]. In the Examples of the Application, this repeated unit was generated by subjecting an [LSR-constant insert] nucleic acid monomer to rolling-circle amplification. See id. at paragraphs [00104], [00120]-[00121], and [00141]. In direct contrast to the claims, Kim does not teach a nucleic acid molecule containing at least two copies of the same [LSR-constant insert] unit. Kim does not indicate that the ZFN target sites and the intervening sequences flanked by these target sites in the vector shown in Supplemental Fig. 2 comprise a repeating unit. On the contrary, the Examiner concedes that this vector contains eight different nuclease target sites, rather than at least two copies of the same site (Office Action at 5). (Applicant submits that the presently claimed feature ‘a plurality of nucleic acid molecules comprising different candidate nuclease target sites’ refers to each molecule of the plurality containing copies of target sites that differ from the target sites contained in other molecules of the plurality.) As such, Kim does not teach concatemer containing at least two copies of a candidate nuclease target site and a constant insert linked in a series. Thus, Kim does not anticipate claim 26”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since “concatemer” is defined as “a nucleic acid molecule that contains multiple copies of the same DNA sequences linked in a series” (see paragraph [0067] of US 2020/0010818 A1, which is US publication of this instant case), multiple “AT” in ZFN recognition elements such as Z30 and/or Z360 and/or Z891 at the CCR5 and CCR2 loci taught by Kim et al.,(see Figure 4) can be reasonably considered as multiple copies of the same DNA 
(3)	In page 10, second to fourth paragraph of applicant’s remarks, applicant argues that “[I]n direct contrast to the claims, Ainley does not teach a nucleic acid molecule containing at least two copies of the same [LSR-constant insert] unit. Ainley does not indicate that the ZEN target sites and the intervening sequences flanked by these target sites in the disclosed multiple insertion site polynucleotide comprise a repeating unit. On the contrary, the Examiner concedes that this vector contains between 2 and 30 different nuclease target sites, rather than at least two copies of the same site (Office Action at 7). As such, Ainley does not teach concatemer containing at least two copies of a candidate nuclease target site and a constant insert linked in a series. Thus, Ainley does not anticipate claim 26”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since “concatemer” is defined as “a nucleic acid molecule that contains multiple copies of the same DNA sequences linked in a series” (see paragraph [0067] of US 2020/0010818 A1, which is US publication of this instant case), multiple “GG” in ZFN target binding sites such as ZFN 19353 and/or ZFN 19353 and/or ZFN 18473 taught by Ainley et al.,(see Table 2 in page 17) can be reasonably considered as multiple copies of the same DNA 
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 10, 2022